Citation Nr: 1621688	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-26 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma; which denied a compensable rating for the Veteran's service-connected bilateral hearing loss.  

In August 2015, the Board denied a higher rating for service-connected major depressive disorder.  At that time, the Board also remanded the hearing loss rating claim for a Board hearing.

In April 2016, pursuant to the remand, the Veteran testified by videoconference from the Muskogee RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

During his 2016 Board hearing the Veteran testified that his bilateral hearing loss has worsened since his last VA examination, and that he is unable to grasp what is being said to him unless he can see the speaker's face.  See Board Hearing Transcript, p. 3.  

On review of the record the Board sees that the Veteran's last VA audiology examination was in November 2012.  In order to ascertain the current severity of the Veteran's hearing loss he should be accorded a new VA examination.  38 C.F.R. § 3.327 (2015).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

On remand the record will be updated to include VA treatment records dated after July 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786, 791 (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's VA medical records dated after July 2013 with the claims file.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

2.  Schedule the Veteran for a VA examination regarding his claim for an increased rating for his hearing loss.  The claims file should be reviewed by the examiner.  The examiner should also discuss the Veteran's hearing disability picture with the Veteran and document the Veteran's symptoms and complaints in the examination report.  

All pertinent tests should be done, and all findings reported in detail.  The examiner is also requested to opine as to the impact of the Veteran's hearing loss on his activities of daily living, and his employability.

3.  After completion of the above and any other development as may become indicated, re-adjudicate the claim for an increased rating for bilateral hearing loss.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and allow an opportunity for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

